UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)November 16, 2007 CFS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA (State or Other Jurisdiction of Incorporation) 000-24611 35-2042093 (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road, Munster, Indiana 46321 (Address of Principal Executive Offices) (Zip Code) (219) 836-5500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events CFS Bancorp Inc.’s wholly-owned subsidiary, Citizens Financial Bank (the “Bank”), sold certain loans totaling $12.8 million to three separate third-parties for $8.5 million.The loans had previously identified impairment reserves totaling $4.0 million which reduced the allowance for losses on loans.The Bank recorded an additional charge of $225,000 to the allowance for losses on loans related to these sales.Of the six loans sold, three were non-performing loans totaling $9.1 million.The sale of the loans reflects the termination of a large loan relationship consisting of five loans ($10.7 million), the largest of which was collateralized by a hotel and had been non-performing since 2004. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CFS BANCORP, INC. Date: November 21, 2007 By: /s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice-President
